Citation Nr: 1630002	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran had a period of active duty for training from January 1965 to June 1965 as a member of the Army National Guard and served on active duty from June 1970 to November 1971.  He had additional periods of active duty for training and inactive duty for training while a member of the Army National Guard.  The Veteran died in October 2011.  The appellant claims as his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Pension Management Center of the Department of Veterans Affairs (VA), in Milwaukee, Wisconsin.  


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 
	
The Veteran died in October 2011, with the official certificate of death listing the immediate cause of death as failure to thrive and the contributing conditions of dysphagia and tongue carcinoma.  At the time of his death, service connection had been established for posttraumatic stress disorder (PTSD).

The appellant contends that the Veteran's death should be service connected because his PTSD caused chronic vomiting that led to the development of his tongue carcinoma.

In a February 2013 VA medical opinion, the examiner noted review of the claims files and opined that the Veteran's death was not related to PTSD because tongue cancer was commonly related to alcohol abuse, tobacco abuse, male gender, and human papilloma virus (HPV) exposure and the Veteran's vomiting was related to his non-service connected hiatal hernia.  The examiner explained that the Veteran's medical records noted frequent acid reflux could cause vomiting, he was diagnosed with esophageal hiatal hernia, and a gastroenterologist found the Veteran's vomiting to be consistent with a hiatal hernia.  

In a June 2014 VA medical opinion, the examiner concluded that the Veteran's alcohol use was less likely as not self-medication for the Veteran's PTSD.  The examiner found consistent medical records noting the Veteran had been sober since he was married more than 30 years prior to his death and there was no indication of a diagnosis of an alcohol or drug abuse disorder at the time of the Veteran's initial VA examination for PTSD in September 2006.  The examiner concluded that there was substantiated evidence of 30 years of sobriety during which PTSD symptoms were presumed present which did not support a finding that the abuse of alcohol was a maladaptive effort to self-medicate.

In addition, the June 2014 VA opinion determined that it was less likely than not that PTSD was contributing to the Veteran's failure to thrive because the medical evidence specific to "failure to thrive" consistently related to medical illnesses rather than his mental health.  The examiner found no evidence of treatment plan recommendations or statements of etiology related to the mental health of the Veteran and found it was clear that the Veteran's mental health was not the primary, or secondary, cause of his failure to thrive.  The examiner noted the Veteran's gastrointestinal specialist observed that medical issues, to include anemia, gastric ulceration, hiatal hernia, and malnutrition, were not caused by PTSD. 

Finally, the June 2014 VA opinion noted that the Veteran's records indicated that vomiting was linked to military sexual trauma and the Veteran's PTSD, but found that vomiting was not the cause of the Veteran's failure to thrive because the Veteran could eat pureed meals and there was no indication in the Veteran's medical records that his mental health caused deficiencies in his ability to meet nutritional needs.  Specifically, the examiner notes that although the Veteran reported vomiting after every meal in a 2006 VA psychiatric examination, hospice records reported he could eat meals that were pureed due to tongue pain.  However, the examiner opined that vomiting was attributed to the Veteran's PTSD and that an additional medical opinion was required if vomiting was a risk factor for tongue cancer.

The Board finds that an additional medical opinion addressing whether the Veteran's PTSD-related vomiting materially caused or substantially contributed to the Veteran's death is warranted.  The Board notes that the February 2013 VA medical opinion is inadequate in light of the subsequent June 2014 VA opinion linking vomiting to the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should arrange for all pertinent evidence of record to be provided to and reviewed by a clinician to determine whether the Veteran's chronic vomiting associated with service-connected PTSD materially caused or substantially contributed to the Veteran's death.  

The clinician should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's vomiting associated with his service-connected PTSD materially caused or substantially contributed to the Veteran's death, to include whether there is a 50 percent or better probability that the Veteran's vomiting associated with his service-connected PTSD caused or permanently worsened the Veteran's dysphagia and/or tongue carcinoma (certified causes of death).  

The rationale for the opinion should also be provided.  

2. Readjudicate the appeal.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




